     Case 4:19-cv-04536 Document 16 Filed on 05/15/20 in TXSD Page 1 of 7
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                    IN THE UNITED STATES DISTRICT COURT                    May 15, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                              HOUSTON DIVISION

LYNNEECE ROONEY,                           §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §       CIVIL ACTION NO. H-19-4536
                                           §
COSTCO WHOLESALE CORPORATION,              §
                                           §
      Defendant.                           §

                              MEMORANDUM OPINION

      Pending before the court1 is Plaintiff’s Motion for Leave to

Amend     (Doc.    13).    The     court   has   considered   the   motion,      the

response, all other relevant filings, and the applicable law.                    For

the reasons set forth below, the motion is DENIED.

                              I.    Case Background

A.   Factual Background

      Plaintiff alleges that on October 31, 2017, while walking into

Defendant     Costco      Wholesale    Corporation’s     (“Costco”)    business

premises at 1150 Bunker Hill Road in Houston, Texas, she slipped

and fell on the covered concrete apron leading to the store’s

entrance.2        Plaintiff complains that she was not warned of the

dangerous condition of the wet, unevenly textured surface.3                       She

avers that she suffered serious bodily injuries as a result of the


      1
            The parties consented to proceed before the undersigned magistrate
judge pursuant to 28 U.S.C. § 636(c). See Doc. 9, Ord. Dated Feb. 4, 2020.
      2
             See Doc. 1-1, Ex. A to Def.’s Not. of Removal,   Pl.’s Orig. Pet. p.
3.
      3
             See id.
     Case 4:19-cv-04536 Document 16 Filed on 05/15/20 in TXSD Page 2 of 7



fall and brings claims of negligence, premises liability and gross

negligence against Costco.4

B.   Procedural Background

      Plaintiff filed this lawsuit in state court on October 29,

2019, alleging that Costco had ownership and/or management of the

business premises and was responsible for failing to warn Plaintiff

of the dangerous condition.5           On October 30, 2019, Costco was

served with process.       Costco removed the lawsuit to this court on

the basis of diversity jurisdiction on November 19, 2019.6

      On February 5, 2020, the court entered a scheduling order

setting May 8, 2020, as the deadline for amended pleadings and

October 23, 2020, as the discovery deadline.7

      On April 17, 2020, Plaintiff filed the pending motion for

leave to amend, seeking to add as defendants four non-diverse

parties and to remand the action to state court.8                    Plaintiff

alleges that as the owners of the real property on which the Costco

store was built, joinder of these parties is required “for maximum



      4
            See id. pp. 3-5.
      5
            See Doc. 1-1 , Ex. A to Defs.’ Not. of Removal, Pl.’s Orig. Pet. p.
3.
      6
             See Doc. 1, Def.’s Not. of Removal. It is undisputed that Plaintiff
is a citizen of Texas and that Costco is a citizen of Washington. Plaintiff’s
counsel verified prior to removal that Plaintiff sought in excess of $75,000. See
id. at p. 3.
      7
            See Doc. 10, Scheduling Ord.
      8
            See Doc. 13, Pl.’s Mot. for Leave to Amend. The parties are Smithco,
Jim R. Smith, Jr., Jim R. Smith Sr., and Matt Strange.

                                       2
    Case 4:19-cv-04536 Document 16 Filed on 05/15/20 in TXSD Page 3 of 7



prosecution” of Plaintiff’s claims.9       Costco opposes the amendment

on the ground that addition of the these parties is futile because

the non-diverse parties had no control over the business premises

at the time of the slip-and-fall and because limitations has run.

                              II. Analysis

     In Texas, the statute of limitations for tort claims is two

years.    See Tex. Civ. Prac. & Rem. Code § 16.002.           The two-year

limitation period for Plaintiff’s slip and fall injury ended on or

about October 31, 2019, without the non-diverse parties being named

in the lawsuit. Plaintiff seeks to add the non-diverse parties and

argues that the proposed amendment relates back to the filing of

this suit for purposes of limitations.        The Federal Rules of Civil

Procedure generally permit liberal amendment of pleadings.                 See

Fed. R. Civ. P. 15(a)(2).     However, it is within the discretion of

the court to deny a motion to amend if the amendment would be

futile.    See Legate v. Livingston, 822 F.3d 207, 211 (5th Cir.

2016).

     Federal Rule of Civil Procedure (“Rule”) 15(c) governs whether

an amendment to a complaint relates back to the filing date of an

earlier complaint, for the purposes of the statute of limitations.

Rule 15(c) is meant to “correct a mistake concerning the identity

of the party.”     Winzer v. Kaufman County, 916 F.3d 464, 470 (5th

Cir. 2019)(quoting Jacobsen v. Osborne, 133 F.3d 315, 321 (5th Cir.


     9
           See id. p. 5.

                                     3
    Case 4:19-cv-04536 Document 16 Filed on 05/15/20 in TXSD Page 4 of 7



1998)).    Rule 15(c)(1)(A) provides that an amendment to a pleading

relates    back   to   the   date   of   the   original   pleading   when   the

applicable limitations statute allows relation back.             This section

is not applicable here.10

      Rule 15(c)(1)(B) allows relation back when the amendment

asserts a claim “that arose out of the conduct, transaction, or

occurrence set out . . . in the original pleading.”              This section

is met because Plaintiff seeks to bring the same premises liability

claims asserted against Costco against the non-diverse parties.

However, Plaintiff must also satisfy the Rule 15(c)(1)(C) criteria.

      Rule 15(c)(1)(C) permits a party to be added and allows the

claims to relate back to when they were filed under the following

circumstances:

      [a]n amendment to a pleading relates back to the date of
      the original pleading when . . . the amendment changes
      the party or the naming of the party against whom a claim
      is asserted, if Rule 15(c)(1)(B) is satisfied and if,
      within the period provided by Rule 4(m) for serving the
      summons and complaint, the party to be brought in by
      amendment:

      (i) received such notice of the action that it will not
      be prejudiced in defending on the merits; and

      (ii) knew or should have known that the action would have
      been brought against it, but for a mistake concerning the
      proper party’s identity.




      10
            In fact, Texas law does not allow relation back for limitations
purposes for a newly added defendant except in cases of misnomer or
misidentification. See Univ. of Tex. Health Sci. Ctr. at San Antonio v. Bailey,
332 S.W.3d 395, 400-01 (Tex. 2011). Here, misnomer and misidentification are not
alleged as reasons for the amendment.

                                         4
     Case 4:19-cv-04536 Document 16 Filed on 05/15/20 in TXSD Page 5 of 7



      Plaintiff did not amend her pleading within the Rule 4(m)

period and failed to allege that the four non-diverse parties

received notice of the action during the Rule 4(m) time period or

that they should have known that they were intended parties but for

a mistake concerning their identity.          In Krupski v. Costa Crociere

S.p.A., 560 U.S. 538, 549 (2010), the Supreme Court stated, “The

only question under Rule 15(c)(1)(C)(ii), then, is whether party A

knew or should have known that, absent some mistake, the action

would have been brought against him.”

      Rule 15(c) notice may be inferred to the new defendant if he

is   “so   closely   related    in   his   business   operations    or   other

activities that the institution of an action against one serves to

provide notice of the litigation to the other.” Jacobsen, 133 F.3d

at 320 (quoting Kirk v. Cronvich, 629 F.2d 404, 408 n.4 (5th Cir.

1980)).     Here, Plaintiff fails to allege that the non-diverse

parties are so closely related to the management and control of the

Costco premises that they were on notice of the wet surface on

October 31, 2017, the resulting slip and fall, or the lawsuit.

Plaintiff has alleged no fact to suggest that the non-diverse

parties are alter egos of Costco.

      Attached to Defendant’s response is the Affidavit of Jim R.

Smith, Sr. that states that he is the owner of the real property at

1150 Bunker Hill Road.11       Smith further states that Smithco, Jim R.

      11
            See Doc. 14-3,   Ex. C to Def.’s Resp. to Pl.’s Mot. to Am. Aff. of
Jim R. Smith.

                                       5
    Case 4:19-cv-04536 Document 16 Filed on 05/15/20 in TXSD Page 6 of 7



Smith,    Jr.,    and   Matt   Strange       have   no   interest   in   the   real

property.12      Smith avers that he leases the real property to Costco

pursuant to a Ground Lease that provides that Costco is responsible

for the construction of the building and all other improvements on

the property, as well as all repairs and maintenance to the

building and improvements.13

     Plaintiff argues that to the extent the court considers the

Smith affidavit, she be allowed to take limited discovery on the

control exerted by Smith over the property.                  The court declines

this request.       Plaintiff filed this action two days prior to the

expiration of limitations and waited an additional six months

before seeking the joinder of four jurisdiction-defeating parties.

There has been no suggestion that the extant defendant - Costco -

has denied that it was not in control of the premises on the day of

the slip and fall or that Plaintiff’s naming of Costco as the

original defendant was a misnomer or misidentification of the

responsible party.        The proposed amendment appears to be solely

directed at defeating the court’s jurisdiction.

     The court concludes that Rule 15(c) would not permit the

proposed claims against the non-diverse parties to relate back to

the filing of the original complaint.                This amendment is futile

based on the statute of limitations.


     12
            See id. p. 2.
     13
            See id. p. 3.

                                         6
   Case 4:19-cv-04536 Document 16 Filed on 05/15/20 in TXSD Page 7 of 7



                           III.   Conclusion

     Based on the foregoing, Plaintiffs’ Motion for Leave to Amend

is DENIED.

     SIGNED in Houston, Texas, this 15th day of May, 2020.




                                    7
